                            Case 12-24611-RAM    Doc 106      Filed 11/13/18            Page 1 of 2
                                      UNITED STATES BANKRUPTCY COURT
                                       SOUTHERN DISTRICT' OF FLORIDA


IN RE:                                                                                       CASE NO.: 12-2461 I-BKC-RAM
                                                                                        PROCE,EDING UNDER CHAPTER             13
CATANYA TRANESE JACKSON

DEBTOR




                                        NOTICB OF DEPOSIT OF FUNDS WITH
                                   THE UNITED STATES B,4,NI(RUPTCY COURT CLtrRK

NOTICE IS HEREBY GIVEN THAT:

The Trustee has a balance of $1,971.88 remaining in her bank account which represents unpresented checks drawn and
mailed to debtor(s)/creditor(s) in the above named case. Your trustee has rnade a good faith effort to verify the correct
mailing address for said debtors(s)/creditor(s) and deliver the funds before pressenting this notice. More than sufficient
time has passed for these checks to be presented for payment, or the creditor has returned funds indicating they refuse the
funds.

Attached and made a part of this notice, is a list, pursuant to FRBP 3011, of the names, claim numbers and addresses of
the debtor(s)/creditor(s) and the arnounts to which each is entitled.

    WHBRBFORE, your Trustee hereby gives notice that the above-stated sum has been deposited with the Clerk of the
United States Bankruptcy Couft, Southern District of Florida, to effect closing this estate




Date         #å- Jß -dff
                                                                                            K.            ICH, E SQUIRE
                                                                                    A                            13 TRUSTEE
                                                                                  o. Box     2       6
                                                                                MIRAMAR, FL33021-9806
COPIIìS FUIìNISI'IED TO:
         CATANYA TRANESE .IACI(SON                                  SUMMERTRËE A'I CALIFORNIA CLUB
         471 IVES DAIRY RD                                          %MICIIAEL C IIALBERG, ESQ
         c-202                                                      12233 SW 55 S1'#810
         MIAMI. FL      33 I79                                      FT I-AUDERDALE, FL 33330



         CAIIOLINA A. I-OMBARDI, I]SQUIRE                            SUMMERTREE AT CALIFORNIA CLIJB
         LEGAL SEIìV, OF GREAI'ER MIAMI                              %MICI{AEL C HALBEIìG, ESQ
         4343 W IJLAGI-ER STREET                                     12233 SW 55 ST #810
         SUIl'E   lOO                                                FT LAUDERDALE, FL 33330
         MIAN4I,   FL 33I34
                                                                   Michael A. llalbct'g
                                                                   1301 International l'l<rvY Ste 120
         U.S, TRUSTEE                                              Lrt l,attclclclalc, l;L 3:i323 -2849
         5I S.W. I51'AVENUE
         MÌAMI, Ft.33 t30
              Case 12-24611-RAM      Doc 106   Filed 11/13/18   Page 2 of 2
                                                                      NOTICE OF DEPOSIT OF FUNDS
                                                                        CASE           NO.: 12-2461I-BKC-RAM

ATTACHMENT

                        NOTICB OF DBPOSIT OF FUNDS WITH THE
                       UNITED STATES BANKRUPTCY COURT CLERK

                          ATTACHMENT - LISTING OF CLAIMANT

                                CASE NO.: 12-2461I-BKC-RAM




     SUMMERTRE,E AT CAT,IFORNIA CLUB                                                                  $171 .88
     %MICHAEL C HALBERG, ESQ
     12233 SW s5 ST #810
     FT LAUDE,RDALE, FL 33330                                      [,¡ N D H I-   i   VË FLAI   L   H/STALtr
                                                                   üLAIM REGf¡iT"ËR#                    Õ


     SUMMERTREE AT CALIF'ORNIA CLUB
                                                                                                    $1,800.00
     %MICHAEL C HALBERG, ESQ
     12233 SW 55 ST #810
     FT LAUDERDALE, FL 33330                                         ["J¡{ n[: { iVq Ri:\ßtff l$TAt_ffi
                                                                     ütÅ.i ivi fìi:. i: i$Ttrü{filã..
